Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Saint Luke Lutheran Community — Portage Lakes,
(CCN: 366280),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-177
Decision No. CR3173

Date: March 28, 2014

DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
judgment against Petitioner, St. Luke Lutheran Community - Portage Lakes, a skilled
nursing facility that participates in the Medicare program. I sustain CMS’s imposition
against Petitioner of two per-instance civil money penalties, each in the amount of
$3,200.

I. Background

Petitioner requested a hearing to challenge the imposition of the two civil money
penalties that I describe in the opening paragraph of this decision. CMS moved for
summary judgment and Petitioner opposed the motion. With its motion CMS offered
exhibits that it identified as CMS Ex. 1 - CMS Ex. 17. With its opposition Petitioner
offered exhibits that it identified as P. Ex. 1 — P. Ex. 5. I receive these exhibits into the
record.
IL. Issues, Findings of Fact and Conclusions of Law
A. Issues
The issues are whether:

1. Undisputed material facts establish that Petitioner failed to comply
substantially with two Medicare participation requirements stated at 42
C.F.R. §§ 483.25(c) and (h); and

2. The two per-instance civil money penalties imposed by CMS are
reasonable.

B. Findings of Fact and Conclusions of Law

1. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.25(c).

The regulation that applies here governs the prevention and care of pressure sores. It
requires that: (1) a resident who enters a skilled nursing facility does not develop
pressure sores unless the resident’s clinical condition demonstrates that the pressure sores
are unavoidable; and (2) a resident with pressure sores receives the necessary treatment
and services to promote healing, prevent infection, and prevent new pressure sores from
developing. CMS alleges and has provided evidence to show that Petitioner failed to
comply with the requirements of this regulation in providing care to a Resident that is
identified as Resident # 85. CMS Ex. 3 at 36-42.

CMS alleges that Resident # 85 was readmitted to Petitioner’s facility on July 9, 2013,
after a hospital stay. He developed pressure sores to his right heel and big toe within two
days of his readmission to the facility. CMS Ex. 3 at 36-42; CMS Ex. 15 at 4-5. CMS
asserts that Petitioner has offered nothing to show that these sores were unavoidable and,
in fact, according to CMS, there was a step that Petitioner could have taken to protect the
resident — consisting of placing a sheepskin protective cushion on the resident’s foot —
that it did not take.

CMS alleges additionally that Petitioner’s staff failed to treat appropriately the resident’s
sores once they developed. It asserts that a surveyor observed the staff treating the

' The statements of deficiencies that were issued against Petitioner alleged numerous
deficiencies in addition to the two that are the basis for CMS’s remedy determination and
that I address in this decision. The parties agree that these additional alleged deficiencies
are not the basis for the imposition of remedies and are not at issue in this case.
resident’s sores on July 31, 2013. On that occasion, according to CMS, the staff member
who treated the resident failed to wash her hands during the course of treatment, a
protocol that is necessary to protect against infection. The staff member also failed to
change gloves in accordance with appropriate wound treatment protocol. And, the staff
member was observed putting treatment supplies on a radiator surface without placing a
barrier, such as a paper towel, between the supplies and the radiator, which would ward
off the possibilities of contamination and infection. CMS Ex. 8 at 2-3, 8-9; CMS Ex. 15
at 6-7.

Finally, CMS alleges that by July 31, 2013, the resident had developed an additional
pressure sore on his left heel, a sore that hadn’t been assessed for treatment and that,
furthermore, was not unavoidable. According to CMS, the staff left the resident’s
unprotected left heel lying directly on a mattress even though a pressure sore had
developed on that heel and was observed by Petitioner’s staff. CMS Ex. 15 at 7-8.

CMS’s allegations, as supported by the facts that it offers, are a basis for finding that
Petitioner failed to comply with regulatory requirements. CMS makes a prima facie
showing that Petitioner did not adequately anticipate that the resident, upon his
readmission, might develop pressure sores. Additionally, CMS demonstrates that
Petitioner’s staff failed properly to treat the sores that the resident developed, failed to
prevent the development of an additional sore, and failed to assess and develop a
treatment plan for that sore.

Petitioner contends that there is a dispute of fact as to whether those sores were
unavoidable. But, Petitioner has offered no facts that challenge CMS’s assertions.
Petitioner argues that Resident # 85 was in a very debilitated state when he was
readmitted to its facility in July 2013 and that the resident’s physician concluded that he
must wear a brace on his right leg to promote healing of a fracture. That decision by the
physician, according to Petitioner, overrode any options that might otherwise have been
available to Petitioner and made prevention of pressure sores impossible.

I find these assertions to be unpersuasive. It is certainly undisputed that the resident was
in very poor condition when he was readmitted to Petitioner’s facility and I do not
question that the resident’s physician ordered that the resident wear a brace on his right
leg as a paramount treatment option. But, Petitioner only speculates that these facts made
it unavoidable that the resident would develop pressure sores. It has not offered any
evidence to show that the development of pressure sores was a necessary consequence of
the resident’s condition and his treatment for a fracture. Certainly, the resident’s
physician hasn’t offered that opinion nor has any other expert. Petitioner has offered
absolutely nothing to show why protective measures couldn’t have been prescribed to the
resident to deal with the risks presented by the resident’s condition and the brace that he
needed to wear. Indeed, Petitioner has not attempted to answer this basic question: given
the resident’s condition and his treatment why didn’t the facility anticipate that he might
develop pressure sores and begin immediately to implement protective measures such as
elevating the resident’s foot or putting protective materials on the foot?

Furthermore, even if the development of pressure sores was unavoidable, Petitioner has
not even attempted to rebut the facts offered by CMS showing that the staff improperly
treated those sores that the resident developed. Nor has Petitioner explained why the
resident’s development of a pressure sore on his left heel, weeks after he was readmitted
to the facility, was unavoidable, and it has offered nothing to explain why no treatment
plan had been developed or implemented by the staff as of July 31, 2013.

2. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.25(h).

The regulation governing accidents and their prevention requires a skilled nursing facility
to ensure that: (1) its resident environment remains as free from accident hazards as is
possible; and (2) each of its residents receives adequate supervision and assistance
devices to prevent accidents from occurring. CMS makes several allegations, and has
offered supporting facts, to show that Petitioner was in several respects deficient in
complying with the regulation’s requirements. First, CMS presents facts relating to the
care that a resident who is identified as Resident # 17 received from Petitioner’s staff.
This resident, a frail, elderly, and demented individual, fell out of her bed on July 11,
2013 while receiving care from a nursing assistant. CMS Ex. 6 at 3. The resident
sustained a laceration to her head and a fractured femur as a consequence of the fall.
CMS alleges that the staff member who provided care to the resident on July 11 failed to
keep the resident safely positioned while providing care to her.

CMS alleges further that Petitioner’s staff failed to comply with the resident’s own care
plan and failed to implement precautionary measures that were designed to protect the
resident against accidents. Effective January 2013 the resident’s care plan ordered that
the resident be supplied with a low bed as an obvious measure to protect the resident
from sustaining an injury from falling out of bed. CMS Ex. 6 at 11. However, the
resident’s bed was in a “high position” when the resident sustained her fall on July 11,
2013. Id. at 3. The order for a low bed was continued after July 11. However, on July
30, 2013 a surveyor observed that the resident remained in a high bed, notwithstanding
the continued directions in the care plan. CMS Ex. 14 at 6. Two days later, a surveyor
observed that the resident continued to be in a high bed. Jd.

Furthermore, the resident’s care plan was amended after July 11, 2013 to include a
requirement that padding be placed on the floor next to the resident’s bed as an additional
measure to protect the resident from being injured by a fall. CMS Ex. 6 at 10. But, on
July 30 and August 1, 2013, a surveyor observed that cushioning was absent on the side
of the bed that the resident had fallen from. CMS Ex. 14 at 6.
These facts are a solid basis for finding that Petitioner failed to comply with regulatory
requirements. Most significantly, they establish that Petitioner’s staff did not implement
the measures that were developed to protect the resident from accidents, neither putting
her bed in a low position nor supplying her with protective floor cushioning.

Petitioner argues that there is a legitimate dispute as to whether the nursing assistant who
was providing care to the resident on July 11, 2013 complied with all appropriate safety
precautions. It argues that the facts can be interpreted to support a conclusion that the
resident fell despite the staff’s best measures. But, that assertion — even if it raises a
legitimate dispute of fact as to the nursing assistant’s performance in positioning the
resident on July 11 — fails to come to grips with CMS’s evidence showing a plain and
repeated failure by Petitioner’s staff to supply the resident with the protective measures
and equipment that was mandated by her care plan. Petitioner’s arguments
notwithstanding, it is undisputed that the resident’s bed was in a high position when the
resident fell on July 11. It is undisputed that the bed had not been lowered as of July 30
and August 1, 2013. And, it is equally undisputed that Petitioner failed to supply the
resident with the protective cushioning ordered by her care plan. These undisputed facts
are more than sufficient basis for me to grant summary judgment.

Petitioner argues that it was necessary to have the bed in a high position on July 11, 2013,
when the resident fell, in order to provide care to her. According to Petitioner its staff
could not have provided needed care without raising the bed. I will accept that assertion
as true for purposes of this decision. However, if the bed needed to be raised in order to
provide care, Petitioner should have addressed this circumstance in the resident's care
plan and planned to protect the resident in that circumstance. It did not, and the care plan
is silent about raising the bed while care is provided. Furthermore, Petitioner's contention
goes only to the circumstances on July 11. It does not address subsequent dates when the
surveyor observed the resident lying in a raised bed when care was not being provided to
the resident.

CMS makes an additional allegation of noncompliance with 42 C.F.R. § 483.25(h). It
asserts that a surveyor observed one of Petitioner’s nursing staff failing to use appropriate
safety measures while transporting a portable oxygen tank. CMS Ex. 3 at 48. The nurse
was observed putting the tank directly on the floor next to a medication cart in a hallway
at Petitioner’s facility without first securing the tank in a protective container. Id.
Petitioner has offered no facts to rebut this allegation that Petitioner’s staff created a
hazardous situation with its handling of the oxygen tank.

3. The two per-instance civil money penalties of $3,200 are reasonable.

The authority to impose a per-instance civil money penalty is stated at 42 C.F.R. §§
488.408(d)(1)(iv), (e)(1)(iv), and 488.438(a)(2). A penalty of between $1,000 and
$10,000 may be imposed for any instance of failure to comply substantially with
participation requirements whether or not there is harm or immediate jeopardy. 42
CFR. § 488.438(a)(2).

A basis to impose per-instance civil money penalties exists here. The undisputed
material facts establish that Petitioner did not comply substantially with two participation
requirements, stated at 42 C.F.R. §§ 483.25(c) and 483.25(h)(1) and (2).

There are regulatory factors stated at 42 C.F.R. § 488.438 that are to be used to determine
the reasonable amount of a civil money penalty, whether that penalty is a per-diem
penalty or a per-instance penalty. However, there is no need for me to make findings as
to how the regulatory factors would apply here because Petitioner did not challenge the
amounts of the per-instance penalties. Rather, it argues only that the penalties should not
be imposed because it complied substantially with participation requirements. I have
addressed those arguments previously. Thus, I conclude that there is no basis for me to
find the two per-instance penalties to be unreasonable.”

/s/
Steven T. Kessel
Administrative Law Judge

* As a matter of law Petitioner loses its authority to conduct a nurse aide training and
competency program (NATCEP) because loss of NATCEP authority is automatic with
civil money penalties totaling $5,000 or more. The combined civil money penalties in
this case are $6,400. 42 C.F.R. § 483.151(b)(2)(iv), (f).
